             Case 1:18-cv-02291 Document 1 Filed 10/02/18 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                    CIVIL DIVISION

CENTURY HEALTH & HOSPITALITIES                                     :
LIMITED                                                            :
Plot 574 Yakubu Gowon Street                                       :
Asokoro, Abuja Nigeria                                             :
                                                                   :
                  Plaintiff,                                       :
                                                                   :
        v.                                                         :         Case No.:
                                                                   :         Judge:
CANTOR FITZGERALD & COMPANY                                        :
110 East 59th Street                                               :
New York, NY 10022                                                 :
                                                                   :
            Defendant.                                             :
__________________________________________

                                               COMPLAINT

        Now Comes the Plaintiff, CENTURY HEALTH & HOSPITALITIES LIMITED

(hereinafter “Century”), by and through their attorneys, C. Jude Iweanoge and THE

IWEANOGES FIRM, PC, and sues the Defendant, CANTOR FITZGERALD &

COMPANY (hereinafter “Cantor”), for breach of contract and unjust enrichment, and in

support thereof states as follows:

                            PARTIES, JURISDICTION AND VENUE

1.      The Plaintiff, Century Health & Hospitalities Limited, is a Hospitality Company

registered under the laws of Nigeria.




                                                    Page 1 of 5

     Century Health & Hospitalities Limited v. Cantor Fitzgerald & Company (Complaint and Jury Demand)

             THE IWEANOGES’ FIRM, P.C. * 1026 Monroe Street, NE * Washington, DC 20017 * (202) 347-7026
          Case 1:18-cv-02291 Document 1 Filed 10/02/18 Page 2 of 5



2.      The Defendant Cantor Fitzgerald & Company is a global financial services firm

authorized to do business in the District of Columbia with its principal place of business

in the state of New York.

3.      This Court has subject matter jurisdiction based upon diversity of citizenship of

the parties who are from different states pursuant to 28 U.S.C. § 1332. Plaintiff’s claims

and the amount in controversy exceed $75,000.00 exclusive of interest and costs.

4.      This Court has personal jurisdiction over Defendant because Defendant and its

agents: intentionally avail themselves of this jurisdiction by soliciting business in and

providing services within the District of Columbia. Moreover, the contract that forms the

basis of this lawsuit was entered into in the District of Columbia.

5.      Venue is proper within this District under 28 U.S.C. § 1391 because Defendant

regularly solicit business and transact business in this District; certain acts giving rise to

the breach asserted in this Complaint occurred in this District.

                                                  FACTS

6.       On or about September 20, 2015, Plaintiff, Century Health & Hospitalities

Limited, a hospitality company entered into an agreement with Defendant Cantor

Fitzgerald, whereby Cantor was to raise financing for Century in the amount of

$305,000,000.00 or its equivalent in alternative currency through the issuance of debt

capital in any form.

7.      The terms of the contract required Century to pay Cantor $500,000.00 upon

execution of the agreement for their services and upon the first closing of the financing




                                                  Page 2 of 5

     Century Health & Hospitalities Limited v. Cantor Fitzgerald & Company (Complaint and Jury Demand)

           THE IWEANOGES’ FIRM, P.C. * 1026 Monroe Street, NE * Washington, DC 20017 * (202) 347-7026
           Case 1:18-cv-02291 Document 1 Filed 10/02/18 Page 3 of 5



and subsequent closing, a cash fee equal to 1% of the aggregate amount of any financing

raised.

8.        Under the terms of the contract, for the payment of $500,000.00 made to Cantor,

Cantor was required to assist Century in (a) review and analysis of the business, financial

condition and prospects of Century; (b) preparation of marketing materials concerning

Century and the financing for distribution and presentation to prospective investors; (c)

preparation and implementation of a marketing plan; (d) solicitation of, and the review of

proposals received from prospective investors; (e) review from a financial point of view,

of proposed financing structures and terms; (f) arranging for prospective investors to

conduct business investigations; and (g) participation in the negotiation of the financing

under Century’s guidance.

9.        Between November 2015 and February 2016, Century made the required payment

of $500,000.00 to Cantor. However, at all times thereafter Cantor refused to perform any

of the services it was obligated to perform under the contract.

10.       Plaintiff made several requests to Cantor to comply with the terms of the

agreement but Defendant refused to perform any of the services enumerated in the

agreement to raise any financing as required under the agreement.

11.       Defendant represented to Plaintiff that it will not perform any services on

Plaintiff’s behalf because Cantor has no further intention of seeking any financing for any

project in Nigeria. Consequently, Plaintiff made several demands on Defendant to return

its $500,000.00 but Defendant refused.




                                                   Page 3 of 5

      Century Health & Hospitalities Limited v. Cantor Fitzgerald & Company (Complaint and Jury Demand)

            THE IWEANOGES’ FIRM, P.C. * 1026 Monroe Street, NE * Washington, DC 20017 * (202) 347-7026
           Case 1:18-cv-02291 Document 1 Filed 10/02/18 Page 4 of 5



                                         COUNT ONE
                                     BREACH OF CONTRACT

         The Plaintiff adopt by reference the allegations contained in paragraphs 1 through

11 of this Complaint with the same effect as if fully set forth herein.

12.      Plaintiff made a payment of $500,000.00 to Defendant to raise financing and

perform ancillary services yet Defendant refused to perform any of the services provided

in the contract and/or raise any financing for Plaintiff.

13.      Defendant’s failure to comply with the terms of the agreement and perform the

enumerated services and/or assist Plaintiff in raising the required financing, is a material

breach of its contract with Century.

14.      As a result of Defendant is breach, Century has suffered damages in the amount

of Five Hundred Thousand Dollars ($500,000.00) plus interest.

         WHEREFORE, Plaintiff demands judgment against Defendant in the amount of

Five Hundred Thousand Dollars ($500,000.00) plus costs, pre-judgment interest, and

post-judgment interest.

                                          COUNT TWO
                                      UNJUST ENRICHMENT

         The Plaintiff adopts by reference the allegations contained in paragraphs 1

through 14 of this Complaint with the same effect as if fully set forth herein.

15.      Defendant’s retention of the funds paid by Century in the amount of $500,000.00

with knowledge that it did not perform any services required under the contract makes it

inequitable for Defendant to retain the funds.




                                                   Page 4 of 5

      Century Health & Hospitalities Limited v. Cantor Fitzgerald & Company (Complaint and Jury Demand)

            THE IWEANOGES’ FIRM, P.C. * 1026 Monroe Street, NE * Washington, DC 20017 * (202) 347-7026
           Case 1:18-cv-02291 Document 1 Filed 10/02/18 Page 5 of 5



16.         Defendant has refused to return the funds despite repeated requests.

         WHEREFORE, Plaintiff demands judgment against Defendant in the amount of

$500,000.00 plus costs, pre-judgment interest, and post-judgment interest and any and all

other relief to which this Court finds that it is entitled.

                                                         Respectfully submitted,
                                                         THE IWEANOGES’ FIRM, P.C.



                                                         By:_______________________________
                                                         C. Jude Iweanoge (Bar #: 493241)
                                                         Charles C. Iweanoge (Bar #: 465663)
                                                         1026 Monroe Street, NE
                                                         Washington, D.C. 20017
                                                         Telephone: (202) 347-7026
                                                         Fax:        (202) 347-7026
                                                         Email:      jci@iweanogesfirm.com


                                            JURY DEMAND

         The Plaintiff through Counsel respectfully demands a jury trial on all issues

presented herein.




                                                                  ________________________
                                                                  C. Jude Iweanoge




                                                   Page 5 of 5

      Century Health & Hospitalities Limited v. Cantor Fitzgerald & Company (Complaint and Jury Demand)

            THE IWEANOGES’ FIRM, P.C. * 1026 Monroe Street, NE * Washington, DC 20017 * (202) 347-7026
